FILED
                           NOT FOR PUBLICATION
                                                                             APR 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ESTELLA MEDRANO, Individually and                No.   15-16664
on behalf of her minor child on behalf of
L.V,                                             D.C. No. 2:13-cv-01052-SRB

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

ROBERT DIVENTI; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                        Argued and Submitted April 6, 2017
                               Pasadena, California

Before: McKEOWN and CALLAHAN, Circuit Judges, and QUIST,** District
Judge.

      After charges of armed robbery against her were dismissed, Estella Medrano

filed this action against several Phoenix police officers (“Defendants”) under 42

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gordon J. Quist, United States District Judge for the
Western District of Michigan, sitting by designation.
U.S.C. § 1983. The district court granted summary judgment for the Defendants

on Medrano’s false imprisonment claim, finding that the officers had probable

cause to arrest her. Medrano appeals arguing that disputes over the historical facts,

and the inferences drawn therefrom, raise factual issues that should be decided by a

jury, not the court. We affirm.

      A grant of summary judgment is reviewed de novo and the court may affirm

on any basis supported by the record. Gordon v. Virtumundo, Inc., 575 F.3d 1040,

1047 (9th Cir. 2009). An officer’s claim of qualified immunity requires a two-step

analysis: (1) was the law governing the officer’s conduct clearly established; and

(2) could a reasonable officer have believed his conduct was lawful. Sinaloa Lake

Owners Ass’n v. City of Simi Valley, 70 F.3d 1095, 1100–1101 (9th Cir. 1995). In

ActUp!/Portland v. Bagley, 988 F.2d 868, 873 (9th Cir. 1993), we held that

qualified immunity should be determined early by the district court and that the

determination of whether the facts support an objective belief of probable cause is

ordinarily a question for the court and is not a factual question that precludes

summary judgment. See Sams v. Yahoo! Inc., 713 F.3d 1175, 1181 (9th Cir. 2013)

(noting that whether historical facts support an objective belief that the defendant

acted reasonably is a question of law to be decided by the court).




                                           2
      Medrano does not really challenge the facts of the armed robbery, as they are

shown in the convenience store’s video. Rather, she contests the inferences that

Defendants drew from the facts, such as whether the female suspect was with the

male robber, sought to distract the clerk by asking for water, asked the robber to

stop, and appeared to abandon the robbery. However, while Medrano has shown

that the historic facts might support other inferences, she has not shown that the

inferences drawn by Defendants were unreasonable.

      Similarly, Medrano does not contest the facts that led to her arrest: her

association with the robber, her resemblance to the female suspect, and the

officers’ identification of her. Rather, she argues that her association was not

enough to create probable cause, she was heavier than the female suspect, and the

officer was mistaken in his identification of her from her driver’s license photo.

However, unlike the situation in Torres v. City of Los Angeles, 548 F.3d 1197 (9th

Cir. 2008), on which Medrano relies, the historical facts here are not really in

dispute and there were no irregularities in the photo identifications. Medrano has

not shown that the cumulative facts did not constitute probable cause for her arrest,

or that a reasonable officer could not reasonably believe that they constituted

probable cause.




                                           3
      The district court’s grant of summary judgment is AFFIRMED.1




      1
             Because we affirm the grant of summary judgment we do not address
the defendants’ non-frivolous alternate argument that Medrano’s false
imprisonment claim is untimely. See Wallace v. Kato, 549 U.S. 384, 389 (2007),
(holding that a false imprisonment ends when the victim is held pursuant to “legal
process”).
                                         4